Citation Nr: 0033268	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 052A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error exists in a November 26, 
1984, Board of Veterans' Appeals decision which denied 
entitlement to a rating greater than 70 percent for anxiety 
reaction with alcoholism.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran, 
through his representative, alleging clear and unmistakable 
error (CUE) by the Board in a November 26, 1984, decision 
which denied entitlement to a rating greater than 70 percent 
for anxiety reaction with alcoholism.

In an August 1999 statement, the veteran, through his 
representative, alleged clear and unmistakable error in a 
July 1983 rating decision reducing the evaluation assigned 
the veteran's anxiety reaction with alcoholism from 100 
percent to 70 percent disabling.  In June 2000, the Detroit, 
Michigan Regional Office (RO) determined that it lacked 
jurisdiction over the veteran's claim in light of a November 
26, 1984, Board decision which subsumed the referenced rating 
decision.  The August 1999 statement was also construed, 
however, as a motion challenging the November 26, 1984, Board 
decision on the grounds of CUE.  In July 2000, the Board 
provided the veteran's representative with copies of the 
final regulations regarding CUE in prior Board decisions, and 
provided the veteran and his representative a period of 60 
days within which to confirm his intention to proceed with 
his motion.  Thereafter, the veteran, through his 
representative, confirmed his intention to proceed with his 
motion challenging the Board's November 26, 1984, decision on 
the basis of CUE, and presented argument in support of his 
motion.

The Board notes that the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities has been developed for appellate review, and is 
addressed in a separate decision of the Board.  


FINDINGS OF FACT

1.  In its November 26, 1984, decision, the Board denied 
entitlement to a rating greater than 70 percent for anxiety 
reaction with alcoholism.

2.  The November 26, 1984, Board decision failed to apply 
relevant regulatory provisions extant at the time pertaining 
to the reduction of total disability ratings; the result of 
that decision would have been manifestly different but for 
this error.


CONCLUSION OF LAW

The Board's November 26, 1984, decision which denied a rating 
greater than 70 percent for anxiety reaction with alcoholism 
is clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §20.1400-1411.  The motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General. Clear and unmistakable 
error is a very specific and rare 
kind of error.  It is the kind of 
error, of fact or law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not 
differ, that the result would have 
been manifestly different but for 
the error.  Generally, either the 
correct facts, as they were known at 
the time, were not before the Board, 
or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.


(b) Record to be reviewed.  (1) 
Review for clear and unmistakable 
error in a prior Board decision must 
be based on the record and the law 
that existed when that decision was 
made.  (2) Special rule for Board 
decisions issued on or after July 
21, 1992.  For a Board decision 
issued on or after July 21, 1992, 
the record that existed when that 
decision was made includes relevant 
documents possessed by VA not later 
than 90 days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.


(c) Errors that constitute clear and 
unmistakable error. To warrant 
revision of a Board decision on the 
grounds of clear and unmistakable 
error, there must have been an error 
in the Board's adjudication of the 
appeal which, had it not been made, 
would have manifestly changed the 
outcome when it was made.  If it is 
not absolutely clear that a 
different result would have ensued, 
the error complained of cannot be 
clear and unmistakable.


(d) Examples of situations that are 
not clear and unmistakable error.  
(1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board 
decision.  (2) Duty to assist. The 
Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how 
the facts were weighed or evaluated.


(e) Change in interpretation.  Clear 
and unmistakable error does not 
include the otherwise correct 
application of a statute or 
regulation where, subsequent to the 
Board decision challenged, there has 
been a change in the interpretation 
of the statute or regulation.

The veteran, through his representative, has argued that the 
Board, in its November 26, 1984, decision, failed to apply 
the regulations pertaining to the reduction of total 
disability ratings, particularly 38 C.F.R. § 3.344.  He 
contends that had the Board applied those regulations, the 
total disability rating assigned his anxiety reaction with 
alcoholism would have been restored. 

The record reflects that service connection for psychiatric 
disability was granted a in June 1946 rating decision, which 
also evaluated the disability as noncompensably disabling.  
The evaluation assigned the disability was increased to 30 
percent disabling in a January 1951 rating decision.  In a 
June 1966 rating decision, service connection was granted for 
alcoholism; the veteran was assigned a combined 30 percent 
evaluation for anxiety reaction with alcoholism.  In a 
November 1972 rating decision, the evaluation assigned the 
veteran's anxiety reaction with alcoholism was increased to 
50 percent disabling.  

In a December 1973 rating decision, the evaluation assigned 
the veteran's psychiatric disability was increased to 100 
percent disabling, effective February 14, 1973.  At that 
time, the evidence on file included February 1973 and 
November 1973 statements by Douglas A. Sargent, M.D., to the 
effect that the veteran's psychiatric disability warranted a 
total disability rating, as well as the report of a December 
1973 VA examination in which it was concluded that the 
veteran's vocational and social adaptability was severely 
impaired as a result of his psychiatric disability and 
alcoholism.  Following an October 1974 statement by Dr. 
Sargent in which it was concluded that the veteran's total 
disability was permanent in nature, and the report of a 
December 1974 VA examination in which it was concluded that 
the veteran's psychiatric disability and alcoholism were 
productive of severe impairment of vocational and social 
adaptability, the RO, in a January 1975 rating decision, 
determined that the criteria for establishment of the 
permanence of the veteran's total disability rating had been 
met, and indicated that no future examinations would be 
scheduled.

In June 1983, the veteran was afforded a VA examination, at 
which time he was diagnosed with anxiety reaction with 
depression, and with alcoholism; the examiner concluded that 
the veteran's condition had not changed since his last 
examination, and that his vocational and social 
inadaptability was severe.  Based on the report of this 
examination, the RO, in a July 1983 rating decision, reduced 
the evaluation assigned the veteran's anxiety reaction with 
alcoholism from 100 percent to 70 percent disabling, 
effective October 1, 1983.  The veteran disagreed with the 
July 1983 rating decision and subsequent implementing rating 
actions, essentially arguing that his disability warranted a 
100 percent rating and that his total rating should be 
restored.  In support of his contentions, the veteran 
submitted August 1983, November 1983 and December 1983 
statements by Dr. Sargent which essentially indicate that the 
veteran remained totally and permanently disabled secondary 
to his psychiatric disability, and was incapable of gainful 
employment.  The veteran was thereafter afforded a VA 
examination in March 1984, at which time the veteran was 
diagnosed with anxiety reaction with episodes of depression, 
and with alcoholism in remission.  The examiner concluded 
that the veteran's emotional status had remained essentially 
the same for a number of years, and that the veteran 
exhibited a moderate to marked degree of social 
inadaptability and a marked degree of vocational 
inadaptability.  In a June 1984 statement, Dr. Sargent 
challenged the adequacy of the veteran's recent VA 
examination and reiterated that the veteran was permanently 
and totally disabled from gainful employment.

In the November 26, 1984, decision which is the subject of 
the instant motion, the Board styled the issue on appeal as 
entitlement to an increased rating for anxiety reaction with 
alcoholism, currently evaluated at 70 percent.  The Board 
acknowledged the veteran's contention that his condition had 
not improved, and that his disability evaluation should not 
have been reduced.  The Board confined its analysis, however, 
solely to the issue of whether the veteran met the criteria 
for assignment of an evaluation greater than 70 percent, 
applying only those statutory and regulatory provisions 
pertaining to rating mental disabilities, namely 38 U.S.C. 
§ 355, and 38 C.F.R. Part 4, Diagnostic Code 9400.  The Board 
concluded that entitlement to an increased rating for anxiety 
reaction with alcoholism was not established, and his appeal 
was denied.

As noted previously, a prior Board decision may be reversed 
on the basis of clear and unmistakable error where the 
regulatory provisions extant at the time were incorrectly 
applied.  The Board notes that since the veteran was 
challenging the reduction by the RO of his disability rating 
from 100 percent to 70 percent disabling, a contention 
acknowledged by the Board in its November 1984 decision, the 
regulations pertaining to rating reductions were pertinent, 
although clearly not applied.  Extant regulatory provisions 
relevant to the reduction of the veteran's total disability 
rating included 38 C.F.R. § 3.343 (1984) , which provides 
that total disability ratings, when warranted by the severity 
of the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

In addition, the Board notes that 38 C.F.R. § 3.344 (1984) 
regarding stabilization of disability ratings was for 
application, since the 100 percent evaluation had been in 
effect for a period in excess of five years.  The 100 percent 
evaluation was in effect from February 1973 to October 1983.  
According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id. 

It is manifest from review of the November 26, 1984, Board 
decision that the Board did not consider the application of 
38 C.F.R. §§ 3.343 or 3.344 in denying the veteran's appeal.  
Moreover, had the Board applied those regulations, it is 
clear that the result of the November 26, 1984, decision 
would have been manifestly different, since the evidence on 
file from December 1973 to July 1983 consistently and without 
exception showed that the veteran's psychiatric disability 
was severely and totally disabling, and at the very least 
showed, at the time of the July 1983 rating decision, that 
the veteran's anxiety reaction with alcoholism had not 
undergone any material improvement since 1973.  Accordingly, 
the Board concludes that clear and unmistakable error exists 
in the November 26, 1984, Board decision.


ORDER

Clear and unmistakable error having been found in the 
November 26, 1984, Board decision which denied a rating 
greater than 70 percent for anxiety reaction with alcoholism, 
the veteran's motion is granted, and restoration of a 100 
percent disability rating for anxiety reaction with 
alcoholism is granted, effective the date of the reduction.




		
	Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

 



